DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 8, 10, 12, 13, and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims to require the reinforcing layer is arranged “only at the belt ends”.  This language fails to provide a clear and concise understanding of the claimed invention because it is unclear how said language limits the axial extension of the reinforcing layer.  Essentially, exactly what axial extension is covered under the language “only at the belt ends” and what axial extension falls outside the scope of the claimed invention.  Applicant is asked to clarify the scope of the claimed invention without the introduction of new matter.
Claim Rejections - 35 USC § 103
4.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
5.	Claims 6, 8, 10, 12, 13, and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuzawa (JP 2008-24104, of record) and further in view of Rudin (GB 1,532,076, of record), Takahashi (JP 10-6406, of record) and Fukuhara (JP 2003-326923, of record).  
As best depicted in Figure 2, Matsuzawa teaches a tire construction comprising a wide belt layer 12 and a narrow belt layer 14 and a reinforcing layer 13 sandwiched therebetween, wherein an axially inner end of said reinforcing layer is axially inside an axially outer end of said narrow belt layer and an axially outer end of said reinforcing layer is axially inside an axially outer end of said wide belt layer.  Matsuzawa (Paragraph 4) further states that (a) layers 12-14 are inclined at 25 degrees or smaller, (b) layers 13 and 14 are inclined at substantially the same angle and the same direction, and (c) layer 13 is formed with cords that intersect cords in layer 12.   
In terms of the cords in said layers, Matsuzawa broadly teaches the use of steel cords or organic fiber cords (Paragraphs 3 and 21).  Matsuzawa, however, fails to specifically teach the use of core-sheath composite fibers.
Rudin, on the other hand, is similarly directed to a tire construction and teaches the suitability of bicomponent fibers having a core/sheath arrangement (Page 2, Lines 1-100).  Exemplary cord constructions have a total denier of 840 (approximately 933 dtex) (Page 5, Lines 1+).  Rudin further teaches that respective core and sheath portions of said fibers can be 
Also, regarding claim 6, it is known to use lower melting point materials in a sheath portion, as compared to a core portion, since a sheath portion is provided to melt and engage with a surrounding rubber matrix.  Fukuhara provides one example of a tire construction having a core/sheath construction in which materials demonstrating different melting points in accordance to the claimed invention are adjacent one another.      		
With further respect to claim 6, the language “only at the belt ends” fails to structurally distinguish from the tire of Matsuzawa.  It is further noted that Figure 1 of Matsuzawa can be viewed as including a narrow belt layer 14, a wide belt layer 12, and a reinforcing layer 13B arranged therebetween, wherein an inner end of said reinforcing layer is axially beyond an end of said narrow belt layer 14 and an outer end of said reinforcing layer is axially inward of an outer end of said wide belt layer 12 (the language “narrow belt layer” fails to require a belt layer being the most narrow of all the belt layers, it being noted that layer 17c is “the narrow belt layer” in Figure 1 of Applicant’s original disclosure and is not the narrowest belt layer- belt 
With respect to claim 8, the claim defines an extremely broad range of spacings that are consistent with the general order of spacings between belt layers.  Also, Applicant has not provided a conclusive showing of unexpected results for a spacing between 5 mm and 40 mm.  It is emphasized that a fair reading of Matsuzawa does not limit the spacing between axially outer ends of adjacent belt layers.  Lastly, the claims are directed to absolute dimensions and it is well taken that tire dimensions vary as a function of the tire size and ultimately the intended use of the tire (larger tires generally have larger dimensions). 
As to claims 10, 12, 13, and 15, Matsuzawa broadly teaches the inclusion of at least 3 belt layers, wherein at least one of the belt layers is divided in a width direction (Paragraphs 18).  In a tire construction having 5 belts for example, the tire can be viewed as having 4 belts (as claimed) and a divided layer (claimed reinforcing layer).  The general disclosure of Matsuzawa suggests that any belt layer (as taught by Matsuzawa) can be divided and thus correspond with the claimed reinforcing layer.  Given such a disclosure, one of ordinary skill in the art at the time of the invention would have found it obvious to form the claimed arrangements (divided layer or reinforcing layer between first and third belt layers or between second and third belt layers).  
With respect to claims 16-18, the claimed features are consistent with those that are commonly associated with tire belt layers.  It is noted that the claims define broad ranges for 
Regarding claim 19, as detailed above, an inner end of reinforcing layer 13B (Figure 1) or 13C (Figure 2) can be arranged axially between respective grooves.
Response to Arguments
6.	Applicant's arguments filed February 14, 2022 have been fully considered but they are not persuasive. 
	Applicant argues that layer 13B is an outside belt layer, not a reinforcing layer.  This argument is not entirely understood.  The claims as currently drafted fail to structurally distinguish layer 13B of Matsuzawa from the claimed “reinforcing layer”.
	Applicant also contends that a function of the reinforcing layer according to the present invention is to prevent a crack generation from a belt layer end by allowing strain to be concentrated at the ends of the core-sheath type composite fibers.  It is not required, however, for a reference to specifically disclose Applicant’s purported benefits.  Again, as mentioned above, the claims fail to structurally distinguish a reinforcing layer from layers 13B or 13C of Matsuzawa.  It is emphasized that any belt layer that is arranged between a wide belt layer and a narrow belt layer can be viewed as a “reinforcing layer”.  In Figure 1 of Matsuzawa, layer 13B corresponds with the claimed reinforcing layer and is arranged between a wide belt layer 13A and a narrow belt layer 14.  In Figure 2, layer 13C corresponds with the claimed reinforcing layer and is arranged between wide belt layer 12 and narrow belt layer 14 (inner end of layer 
	Lastly, Matsuzawa specifically states that layers 13 and 14 are inclined at substantially the same angle and the same direction and layer 13 is formed with cords that intersect cords in layer 12.
Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        February 23, 2022